           Case 1:20-cv-06283-NRB Document 7 Filed 10/05/20 Page 1 of 2



 BRIAN MIDDLEBROOK
 BMIDDLEBROOK@GRSM.COM

 CHRISTOPHER C. SONG
 CSONG@GRSM.COM

                                                                                ATTORNEYS AT LAW
                                                                         1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                               NEW YORK, NY 10004
                                                                                 WWW .GRSM.COM



                                         October 5, 2020

VIA ECF:
Honorable Naomi Reice Buchwald
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 21A
New York, New York 10007

        Re:     SW Public Relations LLC v. Urgentrn LLC
                Case No.: 1:20-cv-06283-NRB

Dear Judge Buchwald:

        This firm represents the interests of the Defendant in the above-referenced matter. We

write to respectfully request that the time for the Defendant to answer, move or otherwise respond

to the Plaintiff’s Complaint be extended to and include November 4, 2020.

        Because the timing and proper effectuation of service is in question, the original date to

respond to the Complaint is unclear. However, no request for an extension of time was previously

made. This request is necessary as the undersigned was only recently retained and additional time

is needed to evaluate the appropriate response to the Plaintiff’s Complaint. This request is not

made to cause unnecessary delay, and the undersigned has contacted Plaintiff’s counsel who

consents to this request.

        This is Defendants’ First request for an extension of time. The requested extension does

not affect any other scheduled dates.
          Case 1:20-cv-06283-NRB Document 7 Filed 10/05/20 Page 2 of 2


SW Public Relations LLC v. Urgentrn LLC
October 5, 2020
Page 2

       We thank the Court for its attention to this matter. Should you have any questions, please

do not hesitate to contact me.

                                            Respectfully Submitted,

                                            GORDON REES SCULLY MANSUKHANI,
                                            LLP

                                            /s/ Brian Middlebrook

                                            Brian Middlebrook, Esq.
                                            Christopher C. Song, Esq.

CC:    All parties via ECF
